419 U.S. 18
95 S. Ct. 164
42 L. Ed. 2d 29
Ross Douglas RINGv.UNITED STATES.
No. 73-6969.
Nov. 11, 1974.

Defendant was convicted before the United States District Court for the Southern District of Florida of conspiracy to import cocaine, and he appealed. The Court of Appeals, 491 F.2d 1271, summarily affirmed and subsequently denied defendant's motion for rehearing, 495 F.2d 1372. Defendant petitioned for writ of certiorari. The Supreme Court held that where Government's chief witness testified that no promises had been made to her with respect to three counts of an indictment that had been returned against her involving the same events for which defendant stood trial, during summation defense counsel indicated that two counts against the witness had been dropped in return for her testifying and the prosecution summarily denied such fact but as case came to the Court the Solicitor General stated that the government records indicated that such an agreement had been entered into, the Court would not initially decide whether the Government had failed to make any required disclosures but would vacate the judgment of Court of Appeals and remand.
Petition granted; judgment of Court of Appeals vacated and case remanded.
PER CURIAM.


1
Petitioner was convicted on one count of conspiracy to improt cocaine in violation of 84 Stat. 1260, 21 U.S.C. § 841(a)(1), and 84 Stat. 1285, 21 U.S.C. § 952(a). At trial, the Government's chief witness against petitioner testified on direct examination by the Assistant United States Attorney that no promises had been made to her with respect to three counts of an indictment that had been returned against her involving the same events for which petitioner stands convicted. At the time this witness testified, she had pleaded guilty to one count of that indictment, a fact which she acknowledged. On cross-examination, she repeated her statement to the effect that no promises had been made to her. During summation, petitioner's counsel indicated that the two other counts against the witness had been dropped in return for her cooperation and testimony in petitioner's case. The Assistant United States Attorney, in her summation, stated categorically that the two other counts had not in fact been dropped. The Court of Appeals affirmed the conviction, 491 F.2d 1271.


2
As the case comes to this Court, the Solicitor General states that the records of the United States Attorney in whose district the case was tried indicate that the dame Assistant United States Attorney who tried the case had entered into an agreement with the witness whereby the Government had agreed to drop two counts of the indictment in return for a guilty plea on a third count. The witness had entered a guilty plea about one month prior to the petitioner's trial. The Solicitor General states that because 'the existence of such an agreement, its terms, and [the witness] Rubio's knowledge of it, cannot be determined on the record before this Court . . .' there is no occasion for this Court to consider whether the Assistant United States Attorney 'failed to make any required disclosures.' The better course, however, is to vacate the judgment of the Court of Appeals and remand the case to that court. If, on the basis of documentation offered by the Government on remand, that court is unable to dispose of the question presented for the first time here, that court would be free to remand the case to the District Court for further appropriate proceedings.


3
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment of the Court of Appeals is vacated and the case is remanded to that court for proceedings consistent with this opinion.